department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division may uniform issue list lio fi uk the legend corporation a committee b church c company d congregation e organization f division g assembly h division committee j state n plan x date date date page ladies and gentlemen on date your authorized representative requested rulings on your behalf under sec_414 of the internal_revenue_code the code’ the following facts and representations have been submitted in support of the rulings requested corporation a is a nonprofit corporation organized under the laws of state n and exempt from tax under sec_501 of the code corporation a is a health care system which operates and manages both owned and leased nursing homes senior residences a home health agency rehabilitative services a hospital and other related facilities primarily for the elderly corporation a is a social ministry organization which has been formally affiliated with church c since the inception of church c and with the predecessors to church c since its incorporation on date corporation a has other tax-exempt subsidiaries company d is the only subsidiary of corporation a with employees company d is a participating employer in plan x a money_purchase_pension_plan as part of group exemption letters issued by the irs to church c on date and date company d received a determination that it was exempt from federal_income_tax under sec_501 of the code corporation a and company d historically have been social ministry organizations formally affiliated with church c and operated in accordance with the requirements established by church c’s division for social ministry for affiliated organizations the church c guiding principles the church c guiding principles include commitments to do the following participate with congregation e synods districts church bodies and other affiliated recognized social ministry organizations by seeking to meet the human needs of those who are vulnerable and powerless and by advocating dignity and justice for all people address human care and justice needs maintain open communication and cooperation with all ministry partners govern responsibly and attain excellence in service management and stewardship of all resources these commitments are to be demonstrated by among other things a consistent mission statement a declaration of intent to be affiliated with church c endorsement by church c membership and active_participation in organization f consistent organizational practice a board_of directors with a majority of church c members and exchange of information with church c bodies employees of corporation a and company d work to accomplish the organization’s mission and are not employed in connection with any unrelated trade or businesses corporation a’s mission statement reflects these commitments corporation a is listed in church c’s directory of social ministry organizations article i of corporation a’s amended and restated articles of incorporation approved date states that corporation a’s primary purposes include to support aid and page develop methods and means to make the lives of older people as independent healthful meaningful and secure as possible in an environment that emphasizes christian care and concern article il also states the corporation intends to be affiliated with church c and to function in accordance with the requirements and interdependent accountabilities established by division g of church c article xx states that on dissolution_corporation a’s assets will be distributed to one or more social ministry organizations affiliated with church c article ii of the amended and restated bylaws of corporation a states that the members of corporation a shall consist of individuals who are concurrently members of assembly h section ill states that the board_of trustees will consist of between and trustees all of whom will be elected by assembly h section dollar_figure states that a majority of the trustees will consist of members of congregation e section dollar_figure of the bylaws states that the board will appoint or remove the president section dollar_figure authorizes the appointment of committee b by the board_of trustees it also states that committee b shall consist of members who are members of church c congregations article vii requires that certain amendments to the articles of incorporation and bylaws must be submitted for review by church c’s division prior to approval providing consistency with the church c guidelines assembly h is an electoral body elected by the state n synods of church c assembly h is an unincorporated tax-exempt_organization synods of church c elect delegates or members to assembly h assembly h is the membership_organization of corporation a that meets annually to elect the corporation a board_of trustees sec_1 of the amended and restated bylaws of assembly h states that assembly h shall be operated exclusively for such religious charitable scientific and educational_purposes as will qualify it for exemption under sec_501 of the internal_revenue_code the purposes of assembly h shall be a to serve as an electoral body for certain corporations exempt from federal_income_tax under sec_501 of the code and to serve as corporate members under the state n nonprofit corporation act b to support aid and develop methods and means to make the lives of older people as independent healthful meaningful and secure as possible in an environment that emphasizes christian care and concern and c to engage in advance support _ promote and administer charitable causes and projects of every kind and nature whatsoever if and to the extent consistent with the foregoing purpose sec_2 of the amended and restated bylaws of assembly h provides for two categories of members judicatory members which comprise approximately of the total number of members and at-large members which shall comprise approximately of the total number of members sec_3 states that judicatory members shall be members of _ church c judicatory members are elected by the six state n synods of church c the bishop of each of the six state n synods is one of the judicatory members elected by that synod sec_4 states that at-large members are members of congregations of church c at-large members are elected by assembly h at its annual meeting after page consideration of the slate of nominees recommended by committee j committee j according to section is responsible for developing the slate of nominees to replace at-large members whose terms are expiring to fill offices of assembly h and to articulate criteria for members to be elected by the state n synods of church c committee j shall conduct its activities according to the bylaws of corporation a company d is a state n nonprofit corporation that is exempt form tax under the group exemption of church c_corporation a has the exclusive authority to elect all of company d’s board_of directors company d’s amended and restated articles of incorporation and restated bylaws sate that company d is organized and operated to support corporation a and corporation a’s tax-exempt subsidiaries and that company d intends to be a social ministry organization affiliated with church c members of company d's board_of directors are appointed and may be removed by corporation a’s board amendment to company d's articles and bylaws and the election of company d’s officers must be approved by corporation a’s board upon dissolution the assets of company d will be distributed to corporation a if corporation a is still a tax-exempt_organization if corporation a is not a tax-exempt_organization upon dissolution of company d company d’s assets will be distributed to a social ministry organization affiliated with church c_corporation a adopted and implemented plan x a money_purchase_pension_plan effective date committee b serves as plan_administrator of plan x committee b was appointed by assembly h of corporation a for the principal purpose of maintaining and administering plan x committee b members who share common religious bonds and convictions with church c is comprised of committee since date employers participating in plan x subject_to approval by corporation a have included corporation a and company d based on the aforementioned facts and representations you through your authorized representative request a ruling that plan x qualifies as a church_plan under sec_414 of the code and that all employees of corporation a and company d are deemed to be employees of a church_or_convention_or_association_of_churches sec_414 of the code defines a church_plan as a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches which is exempt from taxation under sec_501 of the code sec_414 of the code provides that the term church_plan does not include a plan a which is established and maintained primarily for the benefit of employees or their beneficiaries who are employed in connection with one or more unrelated trades_or_businesses within the meaning of sec_513 or b if less than substantially_all of the individuals included in the plan are church employees as described in section page e or e b sec_414 of the code provides that a plan otherwise qualified will qualify as a church_plan if it is maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches sec_414 of the code defines employee to include a duly ordained commissioned or licensed minister of a church in the exercise of a ministry regardless of the source of his or her compensation and an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 and which is controlled by or associated with a church or a convention or association of churches sec_414 of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under subparagraph b sec_414 of the code provides that an organization whether a civil law corporation or otherwise is associated with a church_or_convention_or_association_of_churches if the organization shares common religious bonds and convictions with that church_or_convention_or_association_of_churches in order for an organization to have a church_plan under sec_41 e of the code it must establish that its employees are employees or deemed employees of a church or a convention or association of churches under sec_414 of the code by virtue of the organization's affiliation with the church or a convention or association of churches in addition in the case of a plan established by an organization that is not itself a church or a convention or association of churches the plan must be maintained by an organization described in sec_414 of the code in this case corporation a is associated with church c the articles of incorporation of corporation a state that its purpose is to provide services to the elderly in a manner which emphasizes christian care and concern and also state an intention to be affiliated with church c and to function in accordance with the church c guiding principles furthermore the articles of incorporation of corporation a state that on dissolution_corporation a’s assets will be distributed to social organizations affiliated with church c_corporation a is also listed in church c’s directory of social ministry organizations other facts set forth above also demonstrate the close relationship between church c and corporation a furthermore as set forth above corporation a page has effective_control over its subsidiary company d accordingly pursuant to sec_414 and c of the code employees of corporation a and company d are deemed to be employees of church c through corporation a’s and company d’s affiliation with church c in addition church c is deemed to be the employer of employees of corporation a and company d for purposes of the church_plan rules of sec_414 of the code having established that the employees of corporation a and company d are considered church employees the remaining issue is whether plan x is administered by a committee that is controlled by or associated with a church or an association or convention of churches the principal function or purpose of which is the administration or funding of a plan as required by sec_41 e a of the code you have represented that plan x is administered by committee b which has as its function the administration of plan x the members of committee b are elected by the board_of trustees of corporation a which in turn is elected by assembly h which is comprised of members elected by the synod assemblies of the six church c synods located in state n furthermore in establishing committee b assembly h required that members of the committee must share common religious bonds and convictions with church c thus committee b qualifies as an organization described in sec_414 because it is controlled by or associated with church c and its principal purpose or function is the administration or funding of plans maintained for church c employees therefore we conclude that plan x is a church_plan within the meaning of sec_414 of the code and that for purposes of sec_414 employees of corporation a and company d are deemed to be employees of a church_or_convention_or_association_of_churches this letter expresses no opinion as to whether plan x is qualified under sec_401 a of the code the determination as to whether a plan is qualified under sec_401 is within the jurisdiction of the appropriate area manager's office of the internal_revenue_service this letter expresses no opinion as to whether any organization referred to above is a church or a qualified_church-controlled_organization within the meaning of sec_3121 of the code furthermore this letter expresses no opinion as to whether employees of corporation a and company d are employees of church c for any purpose other than for purposes of sec_414 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the page code provides that it may not be used or cited as precedent this ruling letter was prepared by be contacted at _ of this group he may pursuant to a power_of_attorney on file with this office a copy of the ruling letter is being sent to your authorized representative sincerely yours wu bie alan c pipkin manager technical group employee_plans enclosures deleted copy of ruling letter notice of intention to disclose
